In an action to recover security deposited, and future rents advanced upon the execution of a lease, and to recover the proceeds of a cheek received by defendant [appellant] under an agreement for the purchase of equipment, which lease and agreement were to become effective upon the issuance of a permit by the Board of Health for use of the premises as a wholesale poultry slaughterhouse, plaintiff’s motion for summary judgment was granted, and defendant appeals. Order, and the judgment entered thereon, reversed on the law and the facts, with $10 costs and disbursements, and the motion denied, with $10 costs. There are triable issues of fact. Hagarty, Acting P. J., Carswell, Johnston, Adel and Sneed, JJ., concur.